        Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 1 of 20




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

NIAL BENTON and HUTTON                     *
GRAHAM, individually and on
behalf of similarly situated persons,
                                           *
                            Plaintiff,
v.
                                           *      Civil No. 1:17-cv-00296-TCB
DELI MANAGEMENT, INC. d/b/a
“JASON’S DELI,”
                          Defendant.       *


                                         ******

            PLAINTIFFS’ UNOPPOSED MOTION TO APPROVE
                 COLLECTIVE ACTION SETTLEMENT
                  WITH MEMORANDUM IN SUPPORT

     Named Plaintiffs Nial Benton and Hutton Graham move for approval of the

settlement reached in this certified Fair Labor Standards Act (“FLSA”) collective

action. Defendant Deli Management Inc. d/b/a “Jason’s Deli” does not oppose this

Motion. To effectuate a binding release, FLSA settlements require judicial approval.

Lynn’s Food Stores, Inc. v. U.S., 679 F.2d 1350, 1354 (11th Cir. 1982). Accordingly,

Plaintiffs respectfully request that the Court enter an Order granting this motion,
       Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 2 of 20




approving the parties’ settlement1, and approving and authorizing the Notice of

Settlement.2

   Plaintiffs’ counsel has conferred with Defense counsel and Defendant does not

oppose this motion.

                              Memorandum in Support

   Plaintiffs and Defendant have reached a settlement of this FLSA collective

action. Plaintiffs allege that Defendant under-reimbursed its delivery drivers for the

automotive expenses they incurred to the extent that their unreimbursed business

expenses reduced their net wages below the federal minimum wage (nominal wages

– unreimbursed vehicle expenses = subminimum net wages).

   Before and after the Court conditionally certified the case as a collective action

pursuant to the parties’ stipulation, over 400 total delivery drivers, including

Plaintiffs Benton and Graham (collectively, “Drivers”), filed opt-in forms to assert

their claims in this case. After some withdrawals and the Court’s order finding

certain opt-ins were time-barred, 403 opt-ins now remain in the collective action. On

November 4, 2019, the parties engaged in an arm’s-length, full-day mediation with

Greg Thompson of Thompson Law in Houston, Texas. While the parties could not




   1
     A copy of the parties’ executed Settlement Agreement and Release of Claims
(“Settlement Agreement”) is attached hereto as Ex. A.
   2
     A copy of the proposed notice is attached hereto as Ex. B.
                                          2
       Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 3 of 20




resolve the matter that day, they later agreed to a settlement on November 15, 2019,

which was facilitated by Mr. Thompson.

   The settlement will provide substantial relief to the opt-ins. The settlement

creates a Settlement Fund that will be paid out to the Plaintiffs, and will compensate

Plaintiffs’ counsel for their time and costs. Distributions from the Settlement Fund

will be allocated based on an equitable formula considering the total number of

deliveries each Plaintiff performed, the average length of deliveries, the wage rate

they earned, and the reimbursement rate they received. The settlement value fully

considers the risk and expense of continued litigation.

   In sum, the settlement should be approved as a fair and reasonable compromise

of a bona fide dispute.

                          FACTS AND PROCEDURAL HISTORY

   On January 25, 2017, Named Plaintiffs Nial Benton and Hutton Graham filed a

Complaint against Defendant asserting a collective action under § 16(b) of the

FLSA, 29 U.S.C. §216(b). Plaintiffs claimed that Defendant under-reimbursed its

delivery drivers for the expenses incurred delivering food which caused their net

wages to fall below the minimum wage. (Doc. 1).

   On February 17, 2017, Defendant filed its Answer denying that its delivery

drivers were under-reimbursed for expenses and denying minimum wage violations.




                                          3
       Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 4 of 20




Defendants raised various affirmative defenses. Further, Defendants disputed

Plaintiff’s asserted bases for proceeding as a collective action. (Doc. 7).

   On May 31, 2017, Plaintiffs filed a motion for conditional collective action

certification, asking the Court to approve a proposed Notice to the putative opt-in

plaintiffs (Doc. 23), and, on June 14, 2017, Defendants filed an opposition to that

motion (Doc. 24). The Court granted the motion for conditional certification on

December 18, 2017. (Doc. 29). Plaintiffs then mailed the Court-approved Notice to

putative class members. The Notice advised those who joined this case of the terms

and conditions under which they were joining:

      If you choose to join this lawsuit, and are ultimately determined by the
      Court to be an Opt-In Plaintiff, you will be bound by any ruling,
      settlement, or judgment, whether favorable or unfavorable, on the claim
      asserted. You will also be bound by, and will share in, to the extent
      appropriate, any settlement of the claim that may be reached on behalf
      of the Plaintiffs. By joining this lawsuit, you designate the Named
      Plaintiffs as your representatives, and to the fullest extent possible, to
      make decisions on your behalf concerning the case, the method and
      manner of conducting the case, the entering of an agreement with
      Plaintiffs’ counsel regarding payment of attorneys’ fees and court costs,
      the approval of settlements, and all other matters pertaining to this
      lawsuit. While this suit is pending, you may be required to submit
      documents and written answers to questions and potentially testify
      under oath at a deposition, hearing or trial.

Declaration of Mark Potashnick (Ex. D), ¶ 13 (“Potashnick Decl.”). The Notice also

advised:




                                           4
          Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 5 of 20




         If you choose not to join this lawsuit, you will not be affected or bound
         by any ruling, judgment, or settlement rendered on the federal claim
         asserted in this case, whether favorable or unfavorable. You should be
         aware that Fair Labor Standards Act claims are limited to a two- or
         three-year statute of limitations, and delay in joining this case, or
         proceeding separately, may result in some or all of your claims expiring
         as a matter of law.

Id. at ¶ 14.

      All opt-in plaintiffs filed a consent to join form with the Court, stating:

         I hereby consent to seek unpaid wages against Deli Management, Inc.
         in this or any subsequent action. I designate the Named Plaintiff to
         make all decisions on my behalf concerning the method and manner of
         conducting the case including settlement, the entering of an agreement
         with Plaintiffs’ counsel regarding payment of attorneys’ fees and court
         costs, and all other matters pertaining to this lawsuit. For purposes of
         this lawsuit, I choose to be represented by PAUL LLP, Weinhaus &
         Potashnick, and other attorneys with whom they may associate.

Id. at ¶ 15. In all, 403 individuals, including Messrs. Hutton and Graham, remain

opt-ins in this suit.

      After extensive written discovery and numerous depositions around the nation,

the parties filed cross-motions for summary judgment on multiple legal issues.3 Both

parties filed Daubert motions, and Defendant Jason’s Deli moved to decertify the

collective action. The Court ruled on these motions on August 8, 2019. Doc. 132.

The Court denied Jason’s Deli motion to decertify the collective action, denied both




3
    See Docs. 92, 94, 95, 97, and 103.
                                              5
       Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 6 of 20




parties’ motion to exclude experts, and granted and denied in part both Plaintiffs’

and Defendant’s motions for summary judgment. See Doc. 132 at 56 57. The Court

also ordered mediation within 21 days, which was later extended at Defendant’s

unopposed request. See Docs. 133 & 136.

   To facilitate meaningful and informed settlement negotiations, Defendant

supplemented its earlier disclosures to account for any passage of time from its initial

production to the present, including critical payroll and delivery data for class

members that showed employment dates, wages earned, wage rates paid, number of

deliveries performed and vehicle reimbursements. This data, along with voluminous

data Defendant earlier produced in discovery, was used to evaluate the parties’

claims and defenses and to quantify damages.

   After careful analysis of all the data, counsel for the parties mediated with Greg

Thompson for a full day on November 4, 2019 in Houston, Texas. However, they

were unable to settle that day. But Mr. Thompson remained engaged with both sides,

and facilitated a settlement achieved November 15, 2019.

                                   Approval Process

   Unlike settlements under Fed. R. Civ. P. 23, FLSA settlements are not subject to

a two-stage process of preliminary approval followed by final approval, and no final

fairness hearing is required. See, e.g., Williams v. K&K Assisted Living LLC, 2016

U.S. Dist. LEXIS 9310, *2-4 (E.D. Mich. Jan. 27); Prena v. BMO Fin. Corp., 2015


                                           6
       Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 7 of 20




U.S. Dist. LEXIS 65474, *1-2 (N.D. Ill. May 15) (“One step is appropriate because

this is an FLSA collective action, where collective members must affirmatively opt-

in in order to be bound by the settlement (including the settlement’s release

provision)”); Prince v. QS Am., Inc., Case No. 1:15-cv-02033-TWT, Docs. 63 & 65

(N.D. Ga. 2016) (approving FLSA settlement for conditionally-certified class in

one-step).

                            KEY SETTLEMENT TERMS

   The attached Settlement Agreement contains the full terms for the Court’s

review. The Agreement requires Defendants to create a Gross Settlement Fund that

will provide Drivers the equivalent of an increased reimbursement rate for each

delivery made in exchange for a limited release encompassing waiver of only the

Drivers’ wage and hour claims under state and federal law. The Settlement Fund,

all of which will be paid out, will be distributed equitably based on the number of

deliveries performed, the wage rates earned, and the vehicle-cost reimbursements

received for each Driver during the applicable limitations period.

   The Settlement provides for a modest service award of $3,000.00 to each of the

named Plaintiffs, who were instrumental in pursuing this case. They worked closely

counsel throughout the litigation to investigate the case and further the litigation.

Both Mr. Graham and Mr. Benton travelled from the Atlanta area to personally

attend mediation in Houston, Texas. They did so for the benefit of all those delivery

                                         7
         Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 8 of 20




drivers who will recover under this settlement. Also, unlike the other Plaintiffs, the

Named Plaintiffs will sign a general release as part of the consideration for their

service awards.

      The Settlement further provides that attorneys’ fees, costs, and administrative

costs, which were negotiated separately from the Plaintiffs’ recovery, from the

settlement allocation for the opt-ins, will be paid out of the Gross Settlement Fund.

                                      ARGUMENT

I. The Court Should Approve this Case to be Settled as a Collective Action

      The initial step in approving a collective action settlement is often determining

final certification. However, the Court has already done that based on a thorough

analysis of the facts and applicable law. Doc. 132, at 49-56 (“commonalities among

the putative class, including job descriptions, duties, and pay provisions (e.g. they

were all paid hourly), as well as the central question of the reasonableness of Jason’s

Deli’s current reimbursement—convince the Court that proceeding as a collective

action is appropriate.”). Therefore, the remaining issue is approval of the settlement

terms. Courts should approve FLSA settlements which reflect a “reasonable

resolution of a bona fide dispute.” Lynn’s Food Stores, 679 F.2d at 1354.

II.      The Settlement Resolves a “Bona Fide” Dispute

      Plaintiffs allege that Defendant violated the FLSA because they failed to

reasonably reimburse their delivery drivers for their automobile expenses, and thus


                                            8
          Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 9 of 20




failed to pay them minimum wages (nominal wage rate – unreimbursed vehicle

expenses = subminimum net wages).

   Defendant adamantly denies Plaintiffs’ allegations. Defendant argues, among

other things, that delivery drivers were sufficiently paid and reimbursed. Defendant

has also argued that Plaintiffs’ damage calculations are inflated.

   The parties each filed summary judgment and Daubert motions, thereby

demonstrating their divergent views of the key legal and factual issues.

   Defendant vigorously contested whether the claim should proceed as a collective

action at both the conditional certification and final certification (decertification)

stages.

   If Plaintiffs’ allegations were proven correct, Defendant would be faced with the

prospect of a significant monetary verdict in Plaintiffs’ favor, as well as the duty to

pay both sides’ attorney fees and costs. If Defendant’s arguments were correct, then

Plaintiffs faced a potential dismissal of their claims and no recovery for the opt-ins.

   Based on the history of this litigation and these additional facts, the Court should

readily conclude that a bona fide dispute between the parties exists over FLSA

violations and the various defenses asserted.

III.   The Proposed Settlement Is Fair and Reasonable.

   This settlement was the product of arm’s length negotiations by experienced

counsel and has the effect of providing substantial relief to all opt-in Plaintiffs,


                                           9
      Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 10 of 20




eliminating the inherent risks both sides may bear if this complex litigation

continued to resolution on the merits. Under these circumstances, a presumption of

fairness should attach to the proposed settlement. See Lynn’s Food Stores, Inc., 679

F.2d at 1354 (recognizing that courts rely on the adversary nature of a litigated FLSA

case resulting in settlement as indicia of fairness); see also In re BankAmerica Corp.

Securities Litig., 210 F.R.D. 694, 700 (E.D. Mo. 2002) (“In evaluating the

settlement, the Court should keep in mind the unique ability of class and defense

counsel to assess the potential risks and rewards of litigation; a presumption of

fairness, adequacy and reasonableness may attach to a class settlement reached in

arms-length negotiations between experienced, capable counsel after meaningful

discovery.”).

   The settlement provides that for a total of $360,730.00 to be paid to the Plaintiffs,

after service awards, fees, litigation costs, and administration costs. That amount is

less than Plaintiffs’ calculation of actual damages and more than Defendant’s

calculation. Based on their expert’s vehicle costing report, Plaintiffs calculated a

total of $404,334.34 of actual damages due to all Plaintiffs (roughly an average of

$1,000.00 per Plaintiff). On the other hand, Defendant’s expert calculated various

damage scenarios ranging from $29,908.00 to $347,759.00. Thus, the parties have

reached a classic compromise because the recovery equates to more than the

Defendants’ calculation of damages, but less than Plaintiff’s calculation.


                                          10
      Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 11 of 20




   The settlement provides each class member with the chance to obtain meaningful

relief. The average recovery, after the service award, fees, litigation costs and

administrative costs is projected to be $895.11 ($360,730.00 / 403 class members =

$895.11 average recovery per Plaintiff). Thus, the settlement provides the delivery

drivers meaningful relief now, rather than the mere possibility of an unknown

amount of recovery at some unknown future date. Importantly, other than the two

Named Plaintiffs, all Plaintiffs will sign only a limited release of federal and state

wage and hour claims.

   From a different perspective, based on Plaintiffs’ calculation of total damages,

they have recovered approximately 89.2% of class-wide actual damages

($360,730.00 / $404,334.34 total class-wide actual damages based on Plaintiff’s

expert’s report = 89.2%) after payment of service awards, fees, litigation costs and

administration costs. Such recovery falls well within the range of comparable

settlement approved around the nation in similar claims. See, e.g., Prince v. Perfect

Delivery, Inc., Case No. 8:17-cv-01950-BHH (D.S.C.), ECF Doc. 45-2, at 15-16

(approving settlement when plaintiffs recovered the amount of actual damages

before subtracting service award, fees and costs) & ECF Doc. 62 (approving

settlement); Jimenez v. Pizzerias, LLC, 2017 U.S. Dist. LEXIS 129820, *10-11 (S.D.

Fla. Aug. 14) (approving settlement when plaintiffs recovered two-thirds of the

amount of actual damages before subtracting service award, fees and costs); Selk v.


                                         11
      Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 12 of 20




Pioneers Memorial Healthcare Dist., 159 F.Supp.3d 1164, 1172 (S.D. Cal. 2016)

(recognizing reasonable ranges of settlement of FLSA claims between 26% and

60%); Jones v. Agilysis, Inc., 2014 U.S. Dist. LEXIS 68562, *9-10 (N.D. Cal. May

19) (finding a FLSA settlement that constituted between 30% to 60% of recoverable

damages to constitute a “tangible monetary benefit” for the class members); Knight

v. Red Door Salons, 2009 U.S. Dist. LEXIS 11149, *9-10 (N.D. Cal. Feb. 2)

(recovery of 50% of possible damages in a wage and hour action was “substantial

achievement on behalf of the class”).

IV.   Additional Factors Warrant Settlement Approval

   Consideration of additional relevant factors confirms the proposed settlement

should be approved as is fair and reasonable.

      A.    Similar Settlements Are Repeatedly Approved

   Courts around the nation, including this District, routinely approve similar

settlements in minimum wage claims based on under-reimbursement of vehicle

expenses. See, e.g., Prince v. QS America, Inc., Case No. 1:15-cv-02033-TWT,

Docs. 63, 65 (N.D. Ga. 2016); Merbaum v. Cady Studios, Inc., Case No. 1:16-cv-

04623-TWT, Docs. 27, 28 (N.D. Ga. 2017); Gomez v. South Fla. Pizza, LLC, 2018

U.S. Dist. LEXIS 11648 (S.D. Fla. Jan. 24, 2018); Jimenez v. Pizzerias, LLC, 2017

U.S. Dist. LEXIS 129820 (S.D. Fla. Aug. 14, 2017); Armes v. Hot Pizzas, LLC, 2017




                                        12
      Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 13 of 20




U.S. Dist. LEXIS 89920 (D. Ariz. Jun. 9, 2017); Hackett v. ADF Rest. Invs., 259

F.Supp.3d 360 (D. Md. Dec. 19, 2016).

      B.      Public Policy Favor Settlement

   The familiar adage that “public policy favors settlements” is particularly true in

complex cases, such as this, where substantial resources can be conserved by

avoiding the time, cost and rigor of protracted litigation. See Lynn’s Food Stores,

Inc., 679 F.2d at 1354 (recognizing policy of encouraging settlement of FLSA

litigation). There can be no doubt that substantial time and money, both for this Court

as well as the parties, has been conserved in fairly settling now as opposed to

continuing to litigate this case through trial and potential appeals.

      C.      Substantial Obstacles Exist if the Litigation Continues, and the
              Settlement Offers Substantial, Immediate Relief

   As outlined above, the parties adamantly disagree about the merits of Plaintiffs’

claims, the viability of the various defenses, and the amount of damages shown by

the facts. Plaintiffs survived Defendant’s decertification, but the outcome of a trial

on the merits was far from a foregone conclusion. Even if Plaintiffs established

liability, they still faced considerable obstacles in proving both the fact and amount

of damages.

   Although the top of the range of potential recovery at trial may have been greater

than obtained through this settlement, it is equally possible that such recovery would

have been less. Plaintiffs’ attempt to strike Defendant’s expert, Dr. Janet Thornton,
                                          13
      Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 14 of 20




was denied by the Court. The Court found “nothing wrong with Dr. Thornton’s

method of analysis” and determined that her “opinion [is] relevant to the purpose for

which she is offered: to undermine [Plaintiff’s expert’s] credibility.” Doc. 132 at 49.

Thus, the jury would have heard Dr. Thornton’s expert testimony attacking

Plaintiff’s expert as using statistically-unsound methods and criticizing Plaintiffs’

damages as overstated. See, e.g., In re Bear Stearns Cos., Inc. Sec. Litig., 909

F.Supp.2d 259, 266-67 (S.D.N.Y. 2012) (“When the success of a party’s case turns

on winning a so-called ‘battle of experts,’ victory is by no means assured.”).

   Consequently, this settlement provides a certain result and value now, as opposed

to a speculative result that may occur years from now. The substantial benefit that

will be received by opt-in Plaintiffs immediately and made certain by the settlement

is a significant factor weighing in favor of the Court’s approval of the proposed

settlement. See In re Domestic Air Transp. Antitrust Litig., 148 F.R.D. 297, 326

(N.D. Ga. 1993) (“[T]he Court should consider the vagaries of litigation and

compare the significance of immediate recovery by way of the compromise to the

mere probability of relief in the future, after protracted and expensive litigation. In

this respect, ‘it has been held proper to take the bird in the hand instead of a

prospective flock in the bush.’”).




                                          14
      Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 15 of 20




      D.     This was a Complex Case

   This case certainly qualifies as complex, both in establishing liability and in

proving damages. Many issues of fact and law remain unanswered and would have

to be resolved at or before trial. Any trial would be lengthy, costly, and complex to

resolve the alleged violations of the FLSA’s minimum wage requirements during

each week of the recovery period. Both sides would be required to pay for expensive

expert testimony and trial preparation. See, e.g., Perrin v. Papa John’s Int’l., Inc.,

2014 U.S. Dist. LEXIS 133974, *12-13 (E.D. Mo. Sept. 24) (recognizing that each

side had hired vehicle costing experts to establish a reasonable company-wide

vehicle cost reimbursement rate).

   Regardless of the outcome at trial, post-judgment appeals would be likely.

Accordingly, the complexity, expense and duration of litigation weigh in favor of

approving the proposed settlement.

      E.     Plaintiffs’ Counsel and Plaintiffs Support the Settlement

   During this litigation, Plaintiffs’ Counsel have gained a comprehensive

knowledge of the facts and legal issues relating to the respective claims and defenses

and have acquired ample evidence on which to assess the proposed settlement. Based

on their knowledge of the facts and the applicable law, as well as their extensive

experience litigating / arbitrating many similar FLSA actions on behalf of food

delivery drivers, Plaintiffs’ Counsel believe the settlement is fair, reasonable, and

                                         15
        Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 16 of 20




adequate. Declaration of Richard M. Paul, attached as Ex. C, ¶ 8 (“Paul Decl.”);

Potashnick Decl., ¶ 9.

     Additionally, Named Plaintiffs Benton and Graham, who have been active

participants throughout this litigation and all settlement negotiations, have executed

the Settlement Agreement indicating their approval of the agreement. Accordingly,

this Court should conclude that the proposed settlement reflects a fair and reasonable

resolution of a bona fide dispute over minimum wage compliance and approve the

settlement.

V.      Service Awards are Warranted

     Plaintiffs’ Counsel seeks service awards for the Named Plaintiffs in an amount

of $3,000.00 each. Incentive awards to class representatives are an accepted element

of these types of cases. Prince v. QS America, Inc., Case No. 1:15-cv-02033-TWT,

Docs. 63, 65 (N.D. Ga. 2016) (approving $3,000.00 service award); Merbaum v.

Cady Studios, Inc., Case No. 1:16-cv-04623-TWT, Docs. 27, 28 (N.D. Ga. 2017)

(same); Hillis v. Equifax Consumer Servs., Inc., 2007 U.S. Dist. LEXIS 48278, *50-

51 (N.D. Ga. June 12) (approving $7,500.00 service award to each named plaintiff).

Certainly, a $3,000 service award to Messrs. Benton and Graham is reasonable and

appropriate. Potashnick Decl., ¶ 12. They substantially assisted counsel in achieving

this settlement on behalf of the opt-in plaintiffs, and should receive a service award.

Id. They were responsible for seeking counsel, initiating this action, and providing


                                          16
      Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 17 of 20




guidance and assistance on numerous occasions to Plaintiffs’ Counsel. Id. They had

numerous calls with counsel regarding issues which arose in this suit. Id. They

actively participated in each round of settlement negotiations. Id. Both Mr. Benton

and Mr. Graham sat for their deposition, responded to written discovery, and flew

from the Atlanta area to Houston, Texas to actively participate in an all-day

mediation. There is no question that the other opt-in plaintiffs have substantially

benefited from their actions. Without their efforts, this case would not have been

brought and this recovery for the class would not have been achieved. Id.

VI.   Attorney’s Fees and Costs
   By separate fee application, Plaintiffs’ Counsel also request approval of their

attorneys’ fees and reimbursement of expenses incurred in this case since its

inception and for future legal services and expenses to be incurred in connection

with the settlement. Plaintiffs’ Counsel is seeking less than its lodestar in fees plus

its out-of-pocket expenses, as more specifically detailed in the fee applications filed

contemporaneously with this motion.

   Critically, Plaintiffs’ Counsel’s fees and expenses were negotiated separately

during settlement negotiations to remove any conflict between the opt-ins and

counsel. Defendant does not oppose or dispute such application.




                                          17
      Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 18 of 20




                                  CONCLUSION

   This settlement was reached as a result of contentious arm’s length negotiations,

which were undertaken in good faith by experienced counsel. The parties thoroughly

investigated and analyzed the facts and law and reached a reasonable settlement

given the risk to which each side was exposed. The settlement is fair, reasonable,

and adequate, and provides the opt-in Plaintiffs with significant relief. For these

reasons, and those set forth above, Plaintiffs respectfully requests that the Court

approve the settlement.

                          Font and Point Certification

      The undersigned counsel hereby certify under LR 7.1.D that the above brief

was prepared with Times New Roman 14-point font.




                                        18
     Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 19 of 20




Dated: December 23, 2019             Respectfully submitted,

PAUL LLP                             WEINHAUS & POTASHNICK
Richard M. Paul III                  /s/ Mark Potashnick
(Admitted pro hac vice)              Mark A. Potashnick
Sean R. Cooper                       (Admitted pro hac vice)
(Admitted pro hac vice)              11500 Olive Boulevard, Suite 133
601 Walnut Street, Suite 300         St. Louis, Missouri 63141
Kansas City, Missouri 64106          Telephone: (314) 997-9150
Telephone: (816) 984-8100            Facsimile: (314) 997-9170
Facsimile: (816) 984-8101            markp@wp-attorneys.com
Rick@PaulLLP.com
Sean@PaulLLP.com
                                     THE WEINER LAW FIRM
                                     Andrew Weiner (GA Bar #808278)
                                     3525 Piedmont Road
                                     7 Piedmont Center, 3rd Floor
                                     Atlanta, Georgia 30305
                                     Telephone: (404) 254-0842
                                     Facsimile: (866) 800-1482

                      ATTORNEYS FOR PLAINTIFF




                                    19
      Case 1:17-cv-00296-TCB Document 137 Filed 12/23/19 Page 20 of 20




                        CERTIFICATE OF SERVICE

       The undersigned hereby certifies on December 23, 2019, I electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system, which
sent notification of such filing to all counsel of record.

                                            /s/ Mark Potashnick




                                       20
